Exhibit 5.1 Opinion of Wyatt, Tarrant & Combs September 6, 2011 UTG, Inc. 5250 South Sixth Street Springfield, Illinois62703 Re: Registration Statement on Form S-4 Ladies and Gentlemen: This opinion is furnished to you in connection with a Registration Statement on Form S-44 (the “Registration Statement”) to be filed with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”), for the registration of 179,876 shares of Common Stock to be issued in connection with the merger of UTG, Inc. and Acap Corporation (the “Securities”). We are acting as counsel for the Company in connection with the registration for sale of the Securities. We have examined signed copies of the Registration Statement to be filed with the Commission. We have also examined and relied upon the Agreement of Merger, records of meetings of the Board of Directors of the Company as provided to us by the Company, the Articles of Incorporation and Bylaws of the Company, each as restated and/or amended to date, and such other documents as we have deemed necessary for purposes of rendering the opinions hereinafter set forth. In our examination of the foregoing documents, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as copies, the authenticity of the originals of such latter documents and the legal competence of all signatories to such documents. We assume that the appropriate action will be taken, prior to the offer and sale of the Securities, to register and qualify the Securities for sale under all applicable state securities or “blue sky” laws. Based upon and subject to the foregoing, we are of the opinion that the Shares have been duly authorized and, upon receipt of the consideration provided for in the Merger Agreement, will be validly issued, fully paid and nonassessable. It is understood that this opinion is to be used only in connection with the offer and sale of the Securities while the Registration Statement is in effect. We expressly disclaim any responsibility for advising you of any change hereafter occurring in circumstances touching or concerning the transaction which is the subject of this opinion, including any changes in the law or in factual matters occurring subsequent to the date of this opinion. We are members of the Bar of the Commonwealth of Kentucky and do not purport to be experts on the laws of any jurisdiction other than the Commonwealth of Kentucky and the Federal laws of the United States of America, and we express no opinion as to the laws of any jurisdiction other than those specified.Our opinion addresses only the specific legal matters set forth above. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement, and to the reference to this firm under the heading "Legal Matters" in the Prospectus. In giving this consent, we do not thereby admit that we are within the category of persons whose consent is required under the Securities Act of 1933 or the rules and regulations of the Securities and Exchange Commission thereunder. Very truly yours, WYATT TARRANT & COMBS, LLP
